AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page 1 ofl



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                                    (For Offenses Committed On or After November 1, 1987)


                      Diego Navarro-Navarro                                                 Case Number: 3:19-mj-23048

                                                                                            Michael D2wid Stein
                                                                                            Defendant's Atta ney


REGISTRATION NO. 87826298
                                                                                                                           t,UG O1 2019
THE DEFENDANT:
 lZl pleaded guilty to count(s) _l_of_C_om_._p_la_in_t_ _ _ _ _ _ _ _ _ _-h---cri·#·:,.Jlu__ ,ll',?,;+}}'e,;:b;'--T:;.;~l;::.:-:J_,J_'.'.cccc._:.'--'--'--'--'---
 •    was found guilty to count(s)                                           , ""'                _____ _ -·-- _: j
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                            Count Number{s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                  I
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                0"TIME SERVED                                         •    _ _ _ _ _ _ _ _ _ _ days

 lZl Assessment: $10 WAIVED                        lZl Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Thursday, August I, 2019
                                                                                          Date of Imposition of Sentence

                      1
Received       4rf:!.2
              DUSM                                                                        ~--
                                                                                          HONRABLEBARRY M. KURREN
                                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                       3: 19-mj-23 048
